
	

115 S3671 IS: To require the Administrator of the Environmental Protection Agency to revise certain ethylene oxide emissions standards under the Clean Air Act, and for other purposes.
U.S. Senate
2018-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3671
		IN THE SENATE OF THE UNITED STATES
		
			November 28, 2018
			Mr. Durbin (for himself and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To require the Administrator of the Environmental Protection Agency to revise certain ethylene
			 oxide emissions standards under the Clean Air Act, and for other purposes.
	
	
		1.Ethylene oxide emissions standards
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall amend—
 (1)subparts O and FFFF of part 63 of title 40, Code of Federal Regulations, to revise the standards for the emission of ethylene oxide under those subparts based on the results described in the report of the National Center for Environmental Assessment of the Environmental Protection Agency entitled Evaluation of the Inhalation Carcinogenicity of Ethylene Oxide and dated December 2016; and
 (2)subpart O of part 63 of title 40, Code of Federal Regulations, to apply maximum achievable control technology (within the meaning of the Clean Air Act (42 U.S.C. 7401 et seq.)) requirements to chamber exhaust vents.
				(b)Notification
 (1)In generalNot later than 30 days after the Administrator learns of a violation of the standards revised under subsection (a), the Administrator shall notify the public of the violation in a manner determined to be appropriate by the Administrator.
 (2)Failure to notifyIf the Administrator fails to notify the public under paragraph (1) by the end of the period described in that paragraph, the Inspector General of the Environmental Protection Agency shall carry out an investigation to determine—
 (A)the reason or reasons for which the Administrator failed to notify the public; (B)the public health risks associated with the failure of the Administrator to notify the public; and
 (C)any steps the Administrator should take to ensure the Administrator meets the requirements described in paragraph (1) in the future.
